DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 5: “extend” should be corrected to - -extends- -;
Claim 17, line 3: “electrical” should be corrected to - -electrically- -;
Claim 18, line 5: “layer on” should be corrected to - -layer of- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Yoshida (US 2007/0145991).
Regarding claim 1: Yoshida teaches an electrical connector assembly (Fig. 1A) for connecting an integrated circuit chip (not shown but discussed in Para. 0038) to a printed circuit board (not shown but discussed in Para. 0042), the electrical connector assembly comprising: a socket body 2 being made of an insulating material (Para. 0038), the socket body 2 having a top surface, a bottom surface (see Figs. 1B-1C), and a first plurality of cavities 22 including a first cavity and a second cavity that extends from the top surface through to the bottom surface (see Fig. 1B for a first and second cavity), the first cavity and the second cavity each having an inner 23; Fig. 1B) plated with a conductive material 23 to form a metal grounding shell (Para. 0040); a plurality of probes 1 including a first probe and a second probe (see Fig. 1B for a first and second probe), the first probe being configured to be positioned within the first cavity and the second probe being configured to be positioned within the second cavity (see Fig. 1B); and one or more signal traces (e.g. the traces located on the printed circuit board, not shown, connect to the metal grounding shell) that electrically connect the metal grounding shells of the first cavity and the second cavity to form a coaxial structure (see Fig. 3).  
Regarding claim 2: Yoshida teaches all the limitations of claim 1 and further teaches further comprising: a socket retainer 3 being made of the insulating material (Para. 0061) and having a top surface, a bottom surface (see Figs. 1B-1C) and a second plurality of cavities 31a including a first cavity and a second cavity (see Fig. 1B), the second plurality of cavities being aligned with the first plurality of cavities (see Fig. 3).  
Regarding claim 3: Yoshida teaches all the limitations of claim 2 and further teaches wherein when the first cavity and the second cavity of the first plurality of cavities are aligned with the first cavity and the second cavity of the second plurality of cavities (see Fig. 3).
Regarding claim 4: Yoshida teaches all the limitations of claim 1 and further teaches wherein the first cavity is a signal pin cavity hole (see Fig. 1B) and the second cavity is a ground spring probe cavity (see Fig. 1B), wherein the first probe is a signal contact probe and the second probe is a ground contact probe (see Fig. 1B for a signal and ground contact probe), wherein the ground contact probe contacts the ground spring probe cavity (see Fig. 1B), wherein the signal contact probe is separated from the metal grounding shell of the first cavity by an insulative layer 32 (see Fig. 3).  
Regarding claim 5: Yoshida teaches all the limitations of claim 4 and further teaches wherein the first plurality of cavities includes a third cavity 26, wherein the third cavity is a power contact cavity that is configured to encapsulate a power contact probe 1POW that provides power when inserted (see Fig. 1B and Para. 0043).  
Regarding claim 6: Yoshida teaches all the limitations of claim 4 and further teaches wherein the one or more signal traces (e.g. the traces located on the printed circuit board, not shown, connect to the metal grounding shell) electrically connect the metal grounding shell of the ground spring probe cavity 17 and the metal grounding shell of the signal pin cavity hole to form a coaxial structure to provide controlled impedance to improve signal integrity (see Fig. 3 for the plating layer connecting the ground and signal cavity and would further connect with the signal traces on the printed circuit board not shown).  
Regarding claim 7: Yoshida teaches all the limitations of claim 4 and further teaches wherein the first plurality of cavities 22 include one or more ground needle cavities that extend through a length of the socket body (e.g. see Fig. 1C for multiple cavities extending through the socket body 2).  
Regarding claim 9: Yoshida teaches all the limitations of claim 1 and further teaches wherein the first probe 1 has a first plunger, a second plunger, a first end, a second end and a cylindrical shell in between the first end and the second end, wherein the first plunger is on the first end and the second plunger is on the second end (see Fig. 6).  
Regarding claim 10: Yoshida teaches all the limitations of claim 9 and further teaches wherein the first probe 1 is a spring probe and has a spring within the cylindrical shell (see Fig. 6).  
Regarding claim 11: Yoshida teaches an electrical connector assembly (Fig. 1) for connecting an integrated circuit chip (not shown but discussed in Para. 0038) to a printed circuit board (not shown but discussed in Para. 0042), the electrical connector assembly comprising: an insulated body 2 having a top surface, a bottom surface (see Fig. 1C), a signal spring pin cavity hole 22 and a ground spring probe cavity 22 (see Figs. 1B and 3), the signal spring pin cavity hole and the ground spring probe cavity each having an interior surface plated with a conductive material 23 to form a metal grounding shell (Para. 0040); a plurality of probes 1 including a signal contact probe and a ground contact probe (see Fig. 1B); and one or more signal traces (e.g. the traces located on the printed circuit board, not shown, connect to the metal grounding shell) that 
Regarding claim 12: Yoshida teaches all the limitations of claim 11 and further teaches wherein the insulated body 2 has a power contact cavity 26 and the plurality of probes 1 includes a power contact probe 1POW, wherein the power contact cavity is configured to encapsulate the power contact probe to provide power when the power contact probe is inserted (see Fig. 1B and Para. 0043).  
Regarding claim 14: Yoshida teaches all the limitations of claim 11 and further teaches wherein the insulated body 2 has one or more ground needle cavities 22 (e.g. multiple cavities 22; see Fig. 1C) that extend through a length of the insulated body (see Fig. 1B).  
Regarding claim 16: Yoshida teaches all the limitations of claim 11 and further teaches wherein the signal contact probe 1 has a first plunger, a second plunger, a first end, a second end, a spring and a cylindrical shell in between the first end and the second end, wherein the first plunger is on the first end and the second plunger is on the second end and the spring is within the cylindrical shell (see Fig. 6).  
Regarding claim 17: Yoshida teaches all the limitations of claim 16 and further teaches wherein the first plunger is configured to electrically contact with a conductive pad of an integrated circuit through the top surface and the second plunger is configured to electrically contact with a conductive pad of a printed circuit board through the bottom surface (see Fig. 3 for the first and second plungers located on opposite ends and configured to make contact with respective contact pads).  
Regarding claim 18: Yoshida teaches a method of forming or fabricating an electrical connector assembly (Fig. 1), comprising: machining or drawing one or more holes 22 on an insulated body 2 to form a first cavity and a second cavity (see Figs. 1B-1C); depositing a layer of conductive material 23 on the insulated body (see Fig. 1B); depositing a thin layer of insulative material 32 on the layer of conductive material on a top surface of the insulated body 22 on the insulated body to form a third cavity; and positioning or assembling one or more probes into the first cavity, the second cavity and the third cavity (see Figs. 1B and 3).  
Regarding claim 19: Yoshida teaches all the limitations of claim 18 and further teaches wherein the first cavity is a signal spring pin cavity hole, the second cavity is a ground spring probe cavity and the third socket is a power contact cavity (see Fig. 1B).  
Regarding claim 20: Yoshida teaches all the limitations of claim 18 and further teaches wherein depositing the layer of conductive material 23 includes depositing the layer of conductive material on an inner surface of the one or more holes to form a metallic ground shell within the one or more holes (see Fig. 1B).

Allowable Subject Matter
Claims 8, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing on a connector assembly for establishing a connection between multiple boards and a plunger connector within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833